DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant' s arguments, see Response Election of Species Requirement, filed 07/06/2022, with respect to election of species have been fully considered and are persuasive. Therefore, the election/restriction has been withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation in line 3, ”a body portion whose a bottom portion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashiba (US – 5,248,014) and further in view of Teraoka et al. (US – 2015/0210136 A1).
As per claim 1, Ashiba discloses Hydraulic Shock Absorber comprising:
a piston rod (207, Fig: 19-24) reciprocating an inside of a cylinder (201, Fig: 19-24) and having a connection passage (223, Fig: 19-24) therein;
a piston valve (203, Fig: 19-24) mounted on the piston rod (207) and having a plurality of compression (204, Fig: 19-24) and rebound flow paths (203, Fig: 19-24) penetrating up and down thereof, and partitioning the cylinder into compression (201b, Fig: 19-24) and rebound chambers(201a, Fig: 19-24); and
a valve assembly (214, Fig: 19-24) mounted on the piston rod (207) to generate a damping force that changes with frequency during a rebound stroke (Operation of the eighth embodiment, Col: 24, Ln: 10 – Col: 25, Ln: 60, Fig: 19-24 and 29);
wherein the valve assembly comprises:
a housing (208, Fig: 19-24) coupled to the piston rod (207) and having a pilot chamber (Attached figure and fig: 19-24) in communication with the connection passage (Fig: 19-24);
a main retainer (216, Fig: 19-24) coupled to the piston rod (via housing 217 and , fig: 3-4) and having a main chamber (Attached figure and fig: 19-24) formed on an upper portion thereof in communication with the connection passage (223, Fig: 19-24);
a first pilot valve (214b, Fig: 19-24) coupled to the piston rod (via 217, Fig: 19-24) and disposed between the housing (208) and the main retainer (216) to partition the pilot chamber and the main chamber (Attached figure and fig: 19-24); and
a second pilot valve (213, Fig: 19-24) coupled to the piston rod and disposed above the pilot chamber and configure to be elastically deformable depending on a change in pressure of the pilot chamber (Operation of the eighth embodiment, Col: 24, Ln: 10 – Col: 25, Ln: 60, Fig: 19-24 and 29).
Ashiba discloses all the structural elements of the claimed invention but fails to explicitly disclose valve assembly arrangement. Therefore, Ashiba lacks the main retainer, first pilot valve and second pilot valve couple to the piston rod.
Teraoka discloses similar arrangement of valve assembly and further teaches the main retainer (18, Fig: 3-4), first pilot valve (11, Fig: 3-4) and second pilot valve (9, Fig: 3-4) couple to the piston rod (3, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the valve assembly arrangement as taught by Teraoka for the hydraulic shock absorber of the Ashiba to provide a resonance frequency band can be damped reliably and also reduce the parts of the valve assembly.

As per claim 2, Ashiba discloses wherein the first pilot valve (214b) is configured to be elastically deformable by pressure difference between the main chamber and the pilot chamber (Operation of the eighth embodiment, Col: 24, Ln: 10 – Col: 25, Ln: 60, Fig: 19-24 and 29).

As per claim 3, Teraoka further discloses wherein the first pilot valve (11) comprises:
a body portion (Attached figure and fig: 3) whose a bottom surface is in close contact with an upper portion of the main retainer (upper surface of 18, Fig: 3); and
a valve portion (Attached figure and fig: 3) protruding along an outer edge portion of the body portion to be close contact with an inner surface of the housing (Attached figure and fig: 3), and elastically deformable depending on pressure difference due to an inflow amount of working fluid flowing into the main chamber (Attached figure and fig: 3).

    PNG
    media_image1.png
    779
    530
    media_image1.png
    Greyscale


As per claim 10, Teraoka further discloses at least one disk (19, Fig: 3) interposed between the first pilot valve and the main retainer (Fig: 3).

As per claim 11, Teraoka further discloses wherein the first pilot valve is in contact with the upper portion of the main retainer during a low-frequency stroke, and is spaced apart from the upper portion of the main retainer during a high- frequency stroke (Second Embodiment, [0052] – [0059], Fig: 3).

As per claim 12, Ashiba discloses wherein housing (208) comprises:
a partition wall (210, Fig: 19-24) partitioning the polit chamber into a lower chamber and an upper pilot chamber (Attached figure and fig: 19-24), and 
at least one communication hole (214a, Fig: 19-24) penetrating vertically the partition wall (Fig: 19-24).

    PNG
    media_image2.png
    799
    580
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashiba (US – 5,248,014) as modified by Teraoka et al. (US – 2015/0210136 A1) as applied to claim 1 above, and further in view of Doppernas M (DE – 102006044557 A1).
As per claim 13, Ashiba as modified by Teraoka discloses
wherein the piston rod (207, Fig: 19-24) comprises:
a main piston rod on which the piston valve (203, Fig: 19-24) is mounted, the main piston provided on an upper side of the piston rod (Fig: 19-24).
Ashiba as modified by Teraoka discloses all the structural elements of the claimed invention but fails to explicitly disclose an auxiliary piston rod on which the valve assembly is mounted, the auxiliary piston coupled to a lower side of the piston rod.
Doppernas discloses Amplitude-Selective Shock Absorber for Motor Vehicle comprising:
an auxiliary piston rod (27, [0021], Fig: 2) on which the valve assembly (59, 61, Fig: 2) is mounted, the auxiliary piston coupled to a lower side of the piston rod (Fig: 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic shock absorber of the Ashiba as modified by Teraoka to make attached the auxiliary piston rod in which the auxiliary piston rod on which the valve assembly is mounted, the auxiliary piston coupled to a lower side of the piston rod as taught by Doppernas in order to provide easy it assemble and disassemble to replace or make adjustment.
As per claim 14, Doppernas further discloses wherein the connection passage comprises:
a main connection passage (29, Fig: 2) formed inside the main piston rod (5, Fig: 2); and
an auxiliary connection passage (Attached figure and fig: 2) formed inside the auxiliary piston rod to communicate the main connection passage and the valve assembly (Attached figure and fig: 2).

As per claim 18, Ashiba discloses wherein housing (208) comprises:
a partition wall (210, Fig: 19-24) partitioning the polit chamber into a lower chamber and an upper pilot chamber (Attached figure and fig: 19-24), and 
at least one communication hole (214a, Fig: 19-24) penetrating vertically the partition wall (Fig: 19-24).

As per claim 19, Doppernas further discloses wherein the auxiliary piston rod (27) comprises:
a body portion extending downwardly to be mounted with the valve assembly (Attached figure and fig: 2); and
a flange portion (Attached figure and fig: 2) extending radially at an upper end portion of the body portion (Attached figure and fig: 2).

As per claim 20, Doppernas further discloses wherein the auxiliary piston rod (27) further comprises an insertion portion formed on the flange portion with a recessed shape, and having an inner circumferential surface corresponding to the outer circumferential surface of the main piston rod (Attached figure and fig: 2).

    PNG
    media_image3.png
    771
    642
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 4-9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose a first seat portion protruding at regular intervals along an inner edge thereof (Claims 4 and 15); and an inlet disc interposed between the housing and the first pilot valve and having at least one slit communicating the connection passage and the pilot chamber (Claim 6), a pilot disk coupled to the piston rod, and provided above the second pilot chamber to be elastically deformable (Claim 7), at least one communication hole penetrating vertically the partition wall (Claim 15 and 18), and an inlet disc interposed between the housing and the first pilot valve and having at least one slit communicating the auxiliary connection passage and the pilot chamber (Claim 17).
Claim 5 depend on claim 4, claims 8, 9 depend on claim 7, and claim 16 depend on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Cho G J (KR – 2017087761 A),
B: KIM H J (KR – 2015065059 A),
C: LIU Y (CN – 109707782 A),
D: Kruckemeyer et al. (US – 5,690,195), and
E: Yamashita M (WO – 2018168865 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657